Citation Nr: 0023501	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  98-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for depression, 
secondary to service-connected migraine headaches.

2.  Entitlement to service connection for photophobia and 
nausea, secondary to service-connected migraine headaches.

3.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 50 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability by reason of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1988 to 
May 1992.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Buffalo, New York Regional Office (RO).  By a rating action 
in February 1998, the RO increased the evaluation for the 
veteran's service-connected migraine headaches from 30 
percent to 50 percent, effective June 19, 1997.  A notice of 
disagreement (NOD) with the rating assigned was received in 
March 1998.  A statement of the case (SOC) was issued in 
April 1998.  The substantive appeal was received in April 
1998.  Additional medical records were received in June 1998.  
The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in August 1998.  A 
transcript of the hearing is of record.  Additional VA 
treatment reports were received in April 1999, and a 
supplemental statement of the case (SSOC) was issued in May 
1999.  

By a rating action in May 1999, the RO denied the veteran's 
claims of entitlement to service connection for depression 
secondary to migraine headaches, and a total disability 
rating based on individual unemployability.  An NOD with that 
rating action was received in June 1999, and an SOC was 
issued in July 1999.  Additional medical records were 
received in July 1999.  The veteran's substantive appeal was 
received in September 1999.  A VA compensation examination 
was conducted in September 1999.  An SSOC, addressing 
secondary service connection for depression, increased rating 
for migraine headaches, and individual unemployability, was 
issued in December 1999.  By a rating action in December 
1999, the RO denied service connection for photophobia and 
nausea as secondary to migraine headaches.  An NOD was 
received in February 2000.  An SOC was issued in April 2000, 
and a substantive appeal was received in April 2000.  

The veteran has been represented throughout his appeal by 
Vietnam Veterans of America, which submitted written argument 
to the Board in June 2000.  

For reasons that will be set forth below, the issues of 
entitlement to service connection for photophobia and nausea 
secondary to migraine headaches, an increased rating for 
migraine headaches, and a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities, will be addressed in the remand section 
following the decision.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record that the 
veteran's depression is due to disease or injury in service, 
or is proximately due to his service-connected migraine 
headaches.  

2.  The veteran's claim for secondary service connection for 
depression is not plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for depression, secondary 
to migraine headaches.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The records indicate that the veteran entered active duty in 
November 1988; an enlistment examination conducted in October 
1988 was negative for any complaints or findings of a nervous 
disorder.  The service medical records reflect that the 
veteran was seen at a neurology clinic in December 1991, at 
which time it was noted that the veteran had had headaches 
since January 1990, with the headaches lasting from three 
weeks to a month.  The veteran described the headaches as 
bitemporal, dull-aching; no nausea or vomiting was reported.  
A neurological evaluation was negative, and a CT scan of the 
head was reported as normal.  The impression was tension 
vascular headaches.  A physical evaluation board proceeding 
in March 1992 determined that the veteran was unfit for duty 
due to chronic tension-vascular headaches; he was placed on 
temporary disability retired list.  The service medical 
records are completely silent with respect to any complaints 
or findings of a nervous disorder.  

The veteran was afforded a VA compensation examination in 
September 1992, which reflect evaluation solely for his 
headaches.  The pertinent diagnosis was vasomotor and/or 
tension headaches.  A neurological examination was reported 
to be normal.  

Based upon the above clinical findings, in a rating action of 
August 1993, the RO granted service connection for headaches, 
evaluated as 30 percent disabling.  

The veteran's claim for service connection for depression 
secondary to migraine headaches (VA Form 21-4138) was 
received in June 1997.  Submitted in support of the veteran's 
claim were treatment records from the Vet Center, dated in 
March 1996, indicating that the veteran went to the Center 
because he was unemployed and had no place to live as his 
grandmother had asked him to leave her house.  The veteran 
reported that his stepfather was emotionally abusive, and he 
manipulated the veteran's mother to become physically abusive 
towards the veteran.  The veteran described his mother as a 
monster.  He indicated that he enlisted in the United States 
Marine Corp to get away from his family situation.  He also 
reported that he had had an unstable employment history since 
his discharge from service, which he attributed to recurring 
chronic tension vascular migraine headaches.  The pertinent 
diagnosis was adjustment disorder with depressive features.  

The veteran was afforded a VA compensation examination in 
August 1997, which consisted of an evaluation of the 
veteran's migraine headaches.  Additionally, the examiner 
stated that the veteran might have a personality disorder or 
some other psychological pathology.  

Received in October 1997 were VA treatment reports dated from 
March 1996 through August 1997, which show that the veteran 
received clinical attention and treatment for several 
disabilities.  A treatment note dated in March 1996, indicate 
that the veteran was seen with complaints of increased 
symptoms of depression for the past month, since he lost his 
job and was in danger of becoming homeless.  The provisional 
diagnosis was depression.  He was next seen in May 1996 at 
which time he reported being unemployed and unable to pay his 
rent; he was requesting housing.  The veteran denied suicidal 
or homicidal ideations, and he refused any care at a hospital 
for depression.  During a clinical visit in July 1997, he 
reported a history of headaches since 1990; he reported 3 to 
4 exacerbations per night.  No tearing or nasal congestion 
was reported.  The impression was migraine vs. tension, and 
depression.  

Among those records is the report of a neuropsychological 
assessment conducted in August 1997, at which time it was 
noted that the veteran's psychological history was 
significant for dysthymia; it was also noted that a 
neurological examination in July 1997 revealed no 
abnormalities.  The veteran reported sleeping only three to 
four hours a night and having a depressed and sporadic 
appetite.  It was noted that his history included being 
physically and emotionally abused by his mother; as a result, 
he left home around the age of 14.  It was also noted that he 
received a medical discharge from service in 1992; he has 
since held numerous jobs for short periods of time.  The 
veteran's last job was terminated in August 1996 after one 
month as an electronic technician, due to headaches.  The 
examiner stated that the current evaluation showed normal 
cognitive functioning in most areas.  Memory for short story 
was mildly impaired; severely deficient were remote memory 
and serial seven subtractions.  Moderate impairment was noted 
in a simple visuomotor scanning and sequencing task.  The 
psychologist concluded that the veteran did not appear to 
have any consistent neuropsychological deficits; on the 
contrary, he appeared articulate and when motivated displayed 
a number of above average abilities.  

Received in June 1998 were VA treatment reports dated from 
June 1997 to October 1997, reflecting evaluation and 
treatment for several disabilities.  These records indicate 
that the veteran was admitted to a VA hospital in June 1997, 
after being advised that he was depressed and was in need of 
psychiatric evaluation.  On admission, he indicated that he 
had felt depressed for the past three to four months; he 
stated that his mother evicted him because "God told her he 
was full of pride."  He related that he had felt at least 
slightly depressed ever since he was a child; however, he 
denied any suicidal ideation at present.  He indicated that 
he was raised by his mother; he left home at age 14 because 
his mother became physically abusive.  During his period of 
hospitalization, he was started on medication for depression.  
The discharge diagnosis was dysthymia.  A treatment report 
dated in July 1997 reported diagnoses of migraine vs. tension 
headaches and depression.  

At his personal hearing in August 1998, the veteran testified 
that the headaches caused him to become delusional; he also 
indicated that he experienced hallucinations.  He reported 
that he only slept about four hours a night in the past 2 to 
3 months; he stated that he constantly turned in his bed, and 
he sometimes found himself crying.  He testified that he had 
had thoughts of suicide in the past, and he suffered from 
depression.  He also reported that his headaches caused him 
to be a little short-tempered.  

Received in April 1999 were VA treatment reports dated from 
June 1997 to June 1998, which show that the veteran continued 
to receive clinical evaluation and treatment for several 
disabilities including dysthymic disorder.  Received in July 
1999 was a copy of treatment records from the Vet center 
dated in March 1996, the findings of which were previously 
reported above.  

Received in July 1999 were VA treatment reports dated from 
March 1996 to August 1997, which reflect ongoing clinical 
evaluation and treatment for several disabilities, including 
depression.  These records reflect that the veteran was seen 
for a mental status examination in March 1996, at which time 
it was noted that he was neat and clean in appearance, 
friendly and cooperative in manner; his speech was 
spontaneous, relevant and coherent.  There was no evidence 
for obsessions, compulsions or phobias, no hallucinations or 
delusions.  Mood suggested mild depression, affect was 
appropriate to thought content and showed good range.  
Memory, judgment and concentration appeared within normal 
limits.  The diagnoses were Axis I adjustment disorder with 
depressed mood, and migraines.  The remainder of the medical 
records were previously reported and discussed above.  


II.  Legal analysis.

Regarding the veteran's claims seeking service connection, 
the threshold question which the Board must address is 
whether the appellant has presented well-grounded claims.  A 
well-grounded claim is one which is plausible.  If he has 
not, the claims must fail and there is no further duty to 
assist in the development of the claims. 38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This requirement 
has been reaffirmed by the United States Court of Appeals for 
the Federal Circuit, in its decision in Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The United 
States Supreme Court declined to review that case.  Epps v. 
West, 118 S. Ct. 2348 (1998).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence. Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).  

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Secondary service connection is also 
warranted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that 'disability' as set forth in 38 U.S.C.A. § 1110 "refers 
to impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition, shall be compensated."  Allen v. Brown, 
7 Vet. App. at 448 (emphasis in original).  

Significantly, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134 (1994).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well-grounded.  King v. Brown, 5 Vet App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet App. 
91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

As explained below, the Board finds that the veteran has not 
presented a well-grounded claim of entitlement to service 
connection for depression secondary to migraine headaches.  

The veteran essentially contends that he developed a nervous 
disorder, particularly depression, as a result of his 
service-connected migraine headaches.  Initially, the Board 
notes that the veteran's service medical records are entirely 
negative for any complaints or findings of depression.  
Furthermore, although we have before us in the claims file 
post-service medical records showing complaints of 
depression, there are no documented complaints of depression 
until March 1996, more than four years after the veteran's 
discharge from military service.  It is noteworthy that 
during his period of hospitalization in June 1997, the 
veteran reported that he had felt at least slightly depressed 
ever since he was a child; and, during his neuropsychological 
evaluation in August 1997, it was noted that the veteran 
suffered physical and emotional abuse by his mother as a 
child and left home at the age of 14.  Therefore, although 
the record reflects numerous medical records indicating 
complaints, hospitalization and clinical evaluation for 
depression in 1996 and 1997, these records are entirely 
negative for any evidence indicating that the veteran's 
depression is in any way related to service or to his 
service-connected migraine headaches.  In addition, there is 
no competent medical opinion indicating that the veteran's 
depression had its onset in service or is proximately due to 
service-connected migraine headaches.  

The only evidence linking the veteran's depression to his 
service-connected migraine headaches consists of his own 
contentions and testimony.  Even accepting his statements as 
true, he cannot meet his initial burden under 38 U.S.C.A. 
§ 5107(a) by simply presenting his own opinion.  He does not 
have the medical expertise to render a probative opinion as 
to medical causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, without competent medical evidence establishing 
that there is a plausible relationship between a diagnosed 
nervous disorder, depression, and the service-connected 
migraine headaches, the veteran's claim for service 
connection on a secondary basis is not well-grounded.  See 
Jones, 7 Vet. App. at 137.  Therefore, the veteran's claim 
for service connection for depression on a secondary basis 
must be denied.  See 38 U.S.C.A. § 5107(a).  


ORDER

Entitlement to service connection for depression, as 
secondary to service-connected migraine headaches, is denied. 


REMAND

The Board notes that the veteran's current 50 percent 
disability evaluation for his service-connected migraine 
headaches is the maximum allowable rating pursuant to VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.124a, Part 4, 
Diagnostic Code 8100 (1999).  In order to be accorded a 
higher evaluation, the disability would have to be considered 
on an extra-schedular basis.  This would take place if the 
case were to present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(b)(1) (1999).  

The veteran and his representative essentially maintain that 
his service-connected headaches interfere with his 
employability and, in substance, cause him to be 
unemployable.  The veteran has reported that he has had no 
gainful employment since he was forced to quit his job as a 
computer repair technician in 1996 due to the severity of his 
headaches.  During a VA examination in August 1997, it was 
noted that he was homeless and living in Copin House.  
Subsequently, during his VA examination in September 1999, 
the veteran indicated that the headaches were so severe that 
he was unable to do any sort of work while experiencing the 
headaches, which occur twice a week and last from days to 
weeks.  However, other than his own statements, there is no 
documentation of record regarding any attempts the veteran 
might have made to obtain employment and the reasons for his 
not having been hired.  It is the opinion of the Board that a 
social and industrial survey and further examination should 
be undertaken to clarify his occupational history and to 
determine, the work impairment resulting from the service-
connected migraine headaches.  

Another issue before the Board is whether service connection 
is warranted for photophobia and nausea as secondary to his 
service-connected migraine headaches.  In this regard, the 
Board notes that during the records indicate that the veteran 
has consistently reported complaints of photophobia and 
nausea as being associated with his headaches.  During the 
most recent VA examination in September 1999, the veteran 
described his headaches as being extremely severe; he stated 
that they were associated with nausea, vomiting, blurred 
vision and severe photophobia.  The examiner stated that the 
veteran had a normal eye examination and that he had a 
history of photophobia with no ocular reason for his 
photophobia, and it was probably secondary to his migraine 
headaches.  The Board is unable to determine whether or not 
the reported photophobia and nausea are part of the original 
service-connected migraine headaches.  In order to sort out 
the etiology of any nausea and photophobia the veteran 
currently experience, additional evidence and medical opinion 
from a qualified expert is required.  

The Court held in Allen v. Brown, 7 Vet. App. 439 (1995) that 
the term "disability" as used in 38 U.S.C.A. § 1110 (West 
1991) refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a) (1999), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected disorder, such veteran shall be 
compensated for the degree of disability existing prior to 
the aggravation.  It is important that the medical opinion 
indicate whether photophobia and nausea are symptoms 
attributable to migraine headaches, or whether photophobia 
and nausea are separate diseases caused by or aggravated by 
migraines, or unrelated thereto.  

With respect to the veteran's claim for entitlement to a 
total disability rating for compensation based on individual 
unemployability, the Board finds that it is "inextricably 
intertwined" with the issues addressed by this remand to the 
extent that the development requested above may potentially 
result in an increased disability rating, or another 
compensable service connected disability, the RO upon 
completion of the development discussed above will be 
requested to readjudicate the issue of a total disability 
rating for compensation based on individual unemployability.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  In this 
regard, the Board notes that in Friscia v. Brown, 7 Vet. App. 
294 (1995), the Court held that the Board has a "duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the veteran's service-
connected disability has on his ability to work."  The 
record does not indicate that the September 1999 VA examiner, 
or any other recent examiner, provided such an opinion 
regarding the veteran's service-connected disabilities.  

Finally, the Board notes that the veteran's April 2000 VA 
Form 9 (Appeal to Board of Veterans' Appeals) is not clear as 
to whether he desired a hearing before a member of the Board.  
He checked box 8B on the form in a manner that suggests that 
he indeed wanted such a hearing, but he also indicated on an 
attached document that he wanted a hearing before a hearing 
officer at the RO.  In order to clarify this point, further 
action is required.   

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is hereby REMANDED to the RO for the following 
development: 

1.  The RO should contact the veteran and 
request that he identify the names, 
places and approximate dates of treatment 
for all medical health care providers, VA 
and non-VA, inpatient and outpatient, who 
have treated or evaluated his claimed 
photophobia and nausea, as well as his 
service-connected migraine headaches.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should contact the veteran in 
order to clarify his request for a 
personal hearing.  The RO should then 
take appropriate action and schedule him 
for a personal hearing, if one is 
requested.  

3.  The veteran should be afforded a VA 
social and industrial survey to determine 
all information possible concerning all 
types, places and periods of past 
employment, including the lengths of each 
such employment and reasons for 
termination.  This should include the 
execution and return of VA Form 21-4192. 
All pertinent leads should be followed 
up.  

4.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist for the purpose of 
ascertaining the current severity of the 
veteran's migraine headaches.  The claims 
file, and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examination report must 
be annotated in this regard.  The 
examiner should provide answers to the 
following questions in the examination 
report: (1) What are the current symptoms 
of the veteran's migraine headaches?; The 
examiner should also provide an opinion 
as to the etiology of all symptoms, 
particularly nausea and photophobia.  Any 
relationship to the service-connected 
migraine headaches should be addressed; 
(2) What is the frequency of any 
prostrating attacks?; and, (3) What 
activity does any such prostrating 
attacks or symptoms such as nausea, 
photophobia, or dizziness affect?  The 
examiner should opine whether photophobia 
and nausea are symptoms attributable to 
migraines or whether photophobia and 
nausea are separate diseases.  If they 
are considered separate diseases, the 
examiner should state whether it is at 
least as likely as not that photophobia 
and nausea are due to or related to the 
veteran's service connected migraine 
headaches.  The examiner should also 
opine as to the effect of the service-
connected migraine headaches on the 
veteran's ability to obtain and retain a 
substantially gainful occupation, and 
whether the veteran has in fact been 
rendered unemployable due to his 
headaches.  The examiner should also be 
requested to comment on the effect that 
the service-connected migraine disability 
has on the veteran's ability to obtain 
and retain substantially gainful 
employment.  If necessary, any special 
studies should be conducted.  Any 
opinion(s) expressed as to the severity 
of the veteran's migraine headaches 
should be accompanied by a complete 
rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should again 
review this case and take further 
adjudicative action based on the evidence 
obtained pursuant to the development 
sought above, including consideration of 
the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.310(a), 
3.321(b)(1), 4.16 (1999), and the 
decision of the United States Court of 
Veterans Appeals in Allen v. Brown, 7 
Vet. App. 439 (1995).  

7.  If the determination remains adverse 
to the veteran in any way, both he and 
his representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and all 
applicable laws and regulations.  This 
document should include detailed reasons 
and bases for the decisions reached.  
They should then be afforded the 
applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  




		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals


 



